FIRST AMENDMENT TO TERM LOAN, REVOLVING CREDIT, GUARANTEE AND
SECURITY AGREEMENT

                FIRST AMENDMENT (this "Amendment"), dated as of July 30, 2004,
to the Term Loan, Revolving Credit, Guarantee and Security Agreement, dated as
of July 1, 2004 (as heretofore amended, supplemented or otherwise modified, the
"Credit Agreement"), among MISSISSIPPI CHEMICAL CORPORATION (the "Borrower"),
the subsidiaries of the Borrower party thereto (collectively, the "Guarantors"),
each a debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, the several banks and other financial institutions or entities
from time to time parties thereto (the "Lenders"), CITICORP NORTH AMERICA, INC
as administrative agent for the Lenders (in such capacity, the "Administrative
Agent") and CITIGROUP GLOBAL MARKETS INC., and PERRY PRINCIPALS INVESTMENTS, LLC
as Joint Lead Arrangers.

W I T N E S S E T H :

               WHEREAS, the Borrower, the Guarantors, the Lenders, the
Administrative Agent and the Joint Lead Arrangers are parties to the Credit
Agreement;

               WHEREAS, the Borrower and Guarantors have requested that the
Lenders agree to amend certain provisions of the Credit Agreement as more fully
set forth below; and

               WHEREAS, the Lenders are willing to agree to such requested
amendments, but only upon the terms and conditions of this Amendment;

               NOW, THEREFORE, in consideration of the premises and for other
good and valuable consideration the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

               1.      Defined Terms.  Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.

               2.      Amendment to Section 5.11 (Approved Plan) of the Credit
Agreement.  Section 5.11 of the Credit Agreement is hereby amended by deleting
the date "July 31, 2004" where it appears therein and by inserting in-lieu
thereof the date:  "August 23, 2004".

               3.      Amendment to Section 5.12 (Bank Accounts).  Section 5.12
of the Credit Agreement is hereby amended by so that it reads as set forth
below:

               "5.12 Bank Accounts.  (i) Maintain the Collection Accounts listed
on Schedule 5.12 with the banks listed thereon (or with such other banks as may
be acceptable to the Administrative Agent) and deposit all proceeds of
Collateral and all revenues, income and cash flow of the Borrower and the
Guarantors into a Collection Account immediately upon receipt, (ii) on or before
August 31, 2004 ensure that the Administrative Agent has exclusive dominion and
control over the Collection Accounts maintained with La Salle Bank, National
Association  and the proceeds of collection deposited therein, either (A)
pursuant to account control agreements reasonably acceptable to the
Administrative Agent, or (B) if such account control agreements are not entered
into by August 16, 2004, pursuant to such arrangements with respect to such
accounts as may be acceptable to the Administrative Agent including, without
limitation, by closing such Collection Accounts and establishing new Collection
Accounts with the Administrative Agent or an Affiliate of the Administrative
Agent, and (iii) until such time as the Administrative Agent has exclusive
dominion and control over the Collection Accounts, by no later than 2:00 P.M.
New York City time on each Business Day, transfer the balances in the Collection
Accounts (in excess of $1,000,000 in the aggregate) to the Concentration
Account."

               4.      Amendment to Section 7(o). Section 7(o) of the Credit
Agreement is hereby amended by deleting the phrase "Financing Order" where is
appears therein and by inserting in-lieu thereof the word: "Orders".

               5.      Representations and Warranties; No Default.  After giving
effect to this Amendment, each of the Borrower and the Guarantors hereby
represents and warrants that all representations and warranties contained in the
Credit Agreement are true and correct on and as of the date hereof (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties shall be true and correct as of such earlier date) and that no
Default or Event of Default shall have occurred and be continuing or would
result from the execution and delivery of this Amendment.

               6.      Conditions to Effectiveness of this Amendment.  This
Amendment shall become effective as of the date hereof upon receipt by the
Administrative Agent of counterparts of this Amendment duly executed by the
Borrower, the Guarantors and the Required Lenders.

               7.      Continuing Effect; No Other Amendments or Waivers. 
Except as expressly amended pursuant to this Amendment, the Credit Agreement and
the other Loan Documents are and shall continue to be in full force and effect
in accordance with their respective terms, and this Amendment shall not
constitute the Lenders' consent or indicate their willingness to consent to any
other amendment, modification or waiver of the Credit Agreement or any other
Loan Document, including without limitation, any amendment, modification or
waiver of any Section amended pursuant to this Amendment for any other date or
time period or in connection with any other transaction.

               8.      Counterparts.  This Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts (which may
include counterparts delivered by facsimile transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

               9.      Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

                                                                                                          
MISSISSIPPI CHEMICAL CORPORATION, as
                                                                                                          
Debtor and Debtor-In-Possession, and Borrower

                                                                                                          
By:    /s/ Timothy A. Dawson                                 
                                                                                                                 
Name:  Timothy A. DAWSON
                                                                                                                 
Title:  Senior Vice President and
     
                                                                                                                    
Chief Financial Officer

 

                                  MISSISSIPPI NITROGEN, INC., as Debtor and
                                  Debtor-In-Possession

                                                                                                         
By:    /s/ Timothy A. Dawson                           
                                                                                                               
Name:  Timothy A. DAWSON
                                                                                                               
Title:  Vice President of Finance

 

                                MISSCHEM NITROGEN, L.L.C.., as Debtor and
                                Debtor-In-Possession

                                                                                                       
By:    /s/ Timothy A. Dawson                            
                                                                                                             
Name:  Timothy A. DAWSON
                                                                                                             
Title:  Vice President of Finance

 

                               MISSISSIPPI CHEMICAL COMPANY, L.P., as
                               Debtor and Debtor-In-Possession
 

                               By: MISSISSIPPI CHEMICAL MANAGEMENT
                               COMPANY, Sole General Partner
 

                                                                                                      
By:   /s/ Timothy A. Dawson                           
                                                                                                            
Name:  Timothy A. DAWSON
                                                                                                            
Title:  Vice President of Finance

 

                              MISSISSIPPI CHEMICAL MANAGEMENT
                              COMPANY, as Debtor and Debtor-In-Possession

                                                                                                     
By:    /s/ Timothy A. Dawson                           
                                                                                                           
Name:  Timothy A. DAWSON
                                                                                                           
Title:  Vice President of Finance

 

                             MISSISSIPPI PHOSPHATES CORPORATION, as
                             Debtor and Debtor-In-Possession

                                                                                                    
By:    /s/ Timothy A. Dawson                           
                                                                                                          
Name:  Timothy A. DAWSON
                                                                                                          
Title:  Vice President of Finance

 

                             MISSISSIPPI POTASH, INC., as Debtor and
                             Debtor-In-Possession

                                                                                                   
By:    /s/ Timothy A. Dawson                           
                                                                                                         
Name:  Timothy A. DAWSON
                                                                                                         
Title:  Vice President of Finance

 

                            EDDY POTASH, INC., as Debtor and Debtor-In-
                            Possession

                                                                                                   
By:    /s/ Timothy A. Dawson                           
                                                                                                         
Name:  Timothy A. DAWSON
                                                                                                         
Title:  Vice President of Finance

 

                           TRIAD NITROGEN, L.L.C., as Debtor and Debtor-
                           In-Possession

                                                                                                  
By:     Timothy A. Dawson                               
                                                                                                         
Name:  Timothy A. DAWSON
                                                                                                         
Title:  Vice President of Finance

 

                          MELAMINE CHEMICALS, INC. as Debtor and
                          Debtor-In-Possession

                                                                                                 
By:    Timothy A. Dawson                               
                                                                                                       
Name:  Timothy A. DAWSON
                                                                                                       
Title:  Vice President of Finance

--------------------------------------------------------------------------------


                         ADMINISTRATIVE AGENT AND LENDERS:

                         CITICORP NORTH AMERICA, INC., as
                         Administrative Agent and Lender

                         By:    /s/ Keith R.
Karako                               
                         Name:  Keith R. Karako
                         Title:    Vice President


                  CITIGROUP FINANCIAL PRODUCTS INC., as
                  Lender

                        By:    /s/ Jeffrey S.
Jacob                                
                        Name:  Jeffrey S. Jacob
                        Title:    Managing Director

--------------------------------------------------------------------------------


                       PERRY PRINCIPALS INVESTMENTS LLC, as
                       Lender

 

                      By:    /s/ Nathaniel J. Klipper                          
                      Name:  Nathaniel J. Klipper
                      Title:    Managing Director

--------------------------------------------------------------------------------


                      VARDE INVESTMENT PARTNERS, L.P.
                By: Varde Investment Partners G.P., LLC, its
                      General Partner

                      By: Varde Partners, L.P., its Managing
                      Member

                      By: Varde Partners, Inc., its General Partner

                     
                By:    /s/ George G. Hicks                               
                       Name:  George G. Hicks
                       Title:    Managing Partner